UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-52524 VANITY EVENTS HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 90-0821117 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Kane Concourse, Suite 306 Bay Harbor Islands, FL33154 (Address of principal executive offices) (zip code) (786) 530-2164 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes o No x Number of shares of common stock issued and outstanding as ofMay 17, 2012was 1,628,864. 1 VANITY EVENTS HOLDING, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 PART I ITEM 1. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Total current assets Prepaid consulting fee - Prepaid asset purchase - Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - other, net of discount of $152,684 and $133,093, respectively Accrued payroll liabilities and sales tax liabilities Other liabilities Derivative liabilities Total current liabilities Stockholders' deficit Preferred stock, undesignated, authorized 49,925,000 shares, $0.001 par value, no shares issued and outstanding, respectively - - Preferred stock, Series B 10% convertible, authorized 75,000 shares, $0.001 par value, 75,000 shares issued and outstanding, respectively 75 75 Common stock authorized 500,000,000 shares, $0.001 par value, 1,519,693 and 269,596 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Revenues* $ $ Cost of goods sold* - Gross profit Selling expense* - General and administrative expense Total expense Loss from operations ) ) (Loss) gain on change in fair value of derivative liability ) Interest expense ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss ) ) Preferred dividend ) - Net loss attributable to common shareholders $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding, Basic and diluted * Amounts reported for the 2011 three month period represent the operations of the subsidiary which was spun-off during the year ended December 31, 2011. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization - Allowance for doubtful accounts - ) Change in fair value of derivative liability ) Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable - 16 Inventory - Accounts payable and other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid for fixed assets - ) Net cash used in investing activities - ) Cash flows from financing activities: Bank overdraft - ) Proceeds from notes payable - related parties - Repayments of notes payable - related parties - ) Proceeds from notes payable - other Net cash provided by financing activities Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $
